     Case 2:19-cv-00828-RFB-VCF Document 15 Filed 04/15/21 Page 1 of 2



1                                UNITED STATES DISTRICT COURT
2                                       DISTRICT OF NEVADA
3
      JOSE MANUEL SANCHEZ,                                 Case No. 2:19-cv-00828-RFB-VCF
4
                                            Plaintiff,                   ORDER
5               v.
6     SHERIFF JOE LOMBARDO, et al.,
7                                      Defendants.
8
     I.     DISCUSSION
9
            This action is a pro se civil rights complaint filed pursuant to 42 U.S.C. § 1983 by
10
     an individual who has been released from the custody of the Nevada Department of
11
     Corrections. On March 2, 2021, the Court denied Plaintiff’s motion to proceed in forma
12
     pauperis for prisoners as moot. (ECF No. 13.) The Court directed Plaintiff to file an
13
     application to proceed in forma pauperis by a non-prisoner within thirty (30) days from the
14
     date of this order or pay the full filing fee of $400. 1 (Id.)
15
            On March 8, 2021, Plaintiff filed a notice of change of address. (ECF No. 14.)
16
     Plaintiff has not filed an application to proceed in forma pauperis by a non-prisoner.
17
     However, in light of Plaintiff’s change of address, it is possible that Plaintiff did not receive
18
     the Court’s previous order. As such, the Court will give Plaintiff an extension of thirty (30)
19
     days from the date of this order to file an application to proceed in forma pauperis by a
20
     non-prisoner or pay the full filing fee of $400.
21
     II.    CONCLUSION
22
            For the foregoing reasons, IT IS ORDERED that the Clerk of the Court will send
23
     Plaintiff the approved form application to proceed in forma pauperis by a non-prisoner, as
24   well as the document entitled information and instructions for filing an in forma pauperis
25   application.
26

27          1The Court notes that the filing fee for civil cases increased to $402 on December
28   1, 2020. However, because Plaintiff initiated this case on May 13, 2019, prior to the
     increase in the filing fee, he would be subject to prior the $400 fee.
                                                   1
     Case 2:19-cv-00828-RFB-VCF Document 15 Filed 04/15/21 Page 2 of 2



1           IT IS FURTHER ORDERED that within thirty (30) days from the date of this order,

2    Plaintiff will either: (1) file a fully complete application to proceed in forma pauperis for

3    non-prisoners; or (2) pay the full filing fee of $400.
            IT IS FURTHER ORDERED that if Plaintiff does not timely comply with this order,
4
     this case will be subject to dismissal without prejudice.
5

6
                       15th
            DATED THIS ___ day of April 2021.
7

8

9                                                UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                                    2
